Citation Nr: 0904083	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  07-02 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen the veteran's claim for entitlement to 
service connection for a psychiatric disorder.

2.  Whether an overpayment of nonservice-connected pension 
benefits in the amount of $19,586.00 (US dollars) was 
properly created.

3.  Entitlement to a waiver of recovery of an overpayment of 
nonservice-connected pension benefits in the amount of 
$19,586.00 (US dollars).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from April 1965 to 
July 1965.  He also served for approximately eleven months in 
the US Naval Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 decision of the Committee on 
Waivers and Compromises (Committee) of the Indianapolis, 
Indiana Regional Office (RO) of the Department of Veterans 
Affairs (VA).  That action denied the veteran's request for a 
waiver of recovery of an overpayment.  Also on appeal is a 
rating decision of February 2007, which was also issued by 
the Indianapolis RO.  That action found that the veteran 
failed to submit new and material evidence sufficient to 
reopen his claim for service connection.  

In June 2008, the veteran presented testimony before the 
undersigned Veterans Law Judge (VLJ) via a videoconference 
hearing.  A transcript of that hearing was prepared and has 
been included in the claims folder for review.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the issue involving new and material evidence 
has been obtained by the VA.

2.  Service connection for an acquired psychiatric disorder 
was denied by the Board in a decision issued in May 1997.  

3.  The evidence received subsequent to the May 1997 Board 
decision includes medical treatment records, written 
statements made by the veteran, Social Security 
Administration records, and testimony given before the Board.  
This evidence does not, however, raise a reasonable 
possibility of substantiating the veteran's claim of service 
connection for an acquired psychiatric disorder.

4.  The veteran began receiving nonservice-connected pension 
benefits on February 27, 1990.  The veteran's entitlement 
rate was computed as a veteran with a spouse/dependent along 
with children.

5.  The veteran was incarcerated during the period of 
September [redacted], 1998, to December [redacted], 2000.  The veteran did 
not report to the VA that he was incarcerated.

6.  Because of the veteran's incarceration and his lack of 
reporting of said action, an overpayment of benefits in the 
amount of $19,586.00 (US dollars) was produced.  

7.  No fraud, misrepresentation or bad faith on the part of 
the veteran, with respect to the creation of the debt, has 
been evidenced.

8.  The creation of the debt was due to the veteran's 
actions.


CONCLUSIONS OF LAW

1.  The May 1997 Board decision denying entitlement to 
service connection for an acquired psychiatric disorder is 
final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 19.104 
(1996); currently 38 U.S.C.A. § 7104(b) (West 2002); 38 
C.F.R. § 20.1100 (2007).

2.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for an acquired 
psychiatric disorder has not been reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (a) (2007).

3.  The overpayment of nonservice-connected pension benefits 
in the original amount of $19,586.00 (US dollars) was validly 
created.  38 U.S.C.A. §§ 5107, 1521 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.23, 3.271, 3.272, 3.277(a), 3.660 (2007).

4.  Waiver of recovery of the overpayment of VA nonservice-
connected pension benefits in the amount of $19,586.00 (US 
dollars) is not statutorily precluded.  38 U.S.C.A. § 5302(a) 
(West 2002).

5.  Recovery of the overpayment of VA nonservice-connected 
pension benefits in the calculated amount of $19,586.00 (US 
dollars) would not be contrary to the standard of equity and 
good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 1.962, 1.965 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a notification 
letter sent to him in August 2006 by the agency of original 
jurisdiction (AOJ).  The letter was issued prior to the 
initial AOJ decision.  This letter informed the appellant of 
what evidence was required to substantiate the claim, and of 
his, and VA's, respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.

The Board fulfilled its duty to assist. In this instance, the 
VA obtained the veteran's available medical treatment 
records, including requesting any treatment records from the 
various facilities the veteran has been treated, and those 
other records that the VA was made aware thereof.  As such, 
the VA obtained those records and they have been included in 
the claims folder, available for review.  Given the 
foregoing, the Board finds that the RO has substantially 
complied with the duty to procure the necessary medical and 
personnel records.

Under the law, an examination is not required in the context 
of new and material evidence claims.  38 C.F.R. § 
3.159(c)(4)(iii) (2007); see also 66 Fed. Reg. 45,620, 45,628 
(August 29, 2001).

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant has provided testimony before the Board 
and a copy of that hearing has been included in the claims 
folder for review.  During that hearing, the veteran 
addressed both issues that are now on appeal before the 
Board.  The appellant was given notice that the VA would help 
him obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant has proffered documents and statements 
in support of the appellant's claim.  It seems clear that the 
VA has given the appellant every opportunity to express his 
opinions with respect to the issue now before the Board and 
the VA has obtained all known documents that would 
substantiate the appellant's assertions.

The Board would add again that the various VCAA notification 
letters also have complied with the content requirements as 
established in Kent v. Nicholson, 20 Vet. App. 1 (2006).  For 
example, a VCAA/Kent letter from February 2007 advised him 
the claim was previously denied and explained what would 
constitute "new" and "material" evidence.  The veteran was 
informed that it was necessary to submit evidence showing 
that the veteran's current psychiatric disorder was incurred 
in or aggravated by his military service.  The veteran was 
informed of the elements needed to establish the underlying 
claim of service connection via a letter dated March 2006.

In this case, because each of the requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Here, the appellant is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the appellant under the VCAA.  In essence, the appellant in 
this case has been notified as to the laws and regulations 
governing new and material evidence claims.  He has been 
advised of the evidence considered in connection with his 
appeal and what information VA and the appellant would 
provide.  He has been told what the VA would do to assist him 
with his claim and the VA has obtained all documents it has 
notice thereof that would assist in the adjudication of the 
appellant's claim.  Thus, the Board finds that there has been 
no prejudice to the appellant that would warrant further 
notification or development.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

The Board observes that the VCAA left intact the requirement 
that a claimant must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 (West 2002).  It is specifically 
noted that nothing in the VCAA shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 
5103A(f) (West 2002 & Supp. 2006).

The Board acknowledges that the regulation regarding new and 
material evidence was amended.  See 66 Fed. Reg. 45630 (Aug. 
29, 2001) (38 C.F.R § 3.156(a) (2006).  This amendment to 38 
C.F.R. § 3.156(a) applies only to claims to reopen a finally 
decided claim received on or after August 29, 2001.  Because 
the veteran's claim to reopen the previously denied claims 
with respect to the issue involving an acquired psychiatric 
disorder was received after that date, those regulatory 
provisions do apply.

As noted above, the matter of the veteran's entitlement to 
service connection for a psychiatric disorder has been the 
subject of an adverse prior final decision.  As a result, 
service connection for this disability may now be considered 
on the merits only if new and material evidence has been 
received since the time of the prior adjudication.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007); Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 
Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

For claims to reopen filed on or after August 29, 2001, 
evidence is considered "new" if it was not previously 
submitted to agency decision makers.  Duty to Assist, 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (Applicability Dates); 38 C.F.R. 
§ 3.156(a) (2007).  "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claims as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id. Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

The record shows that the veteran entered onto active duty in 
the US Navy in April 1965.  Shortly thereafter, the veteran 
was referred for a psychiatric evaluation.  The evaluation, a 
copy of which is contained in the claims folder, was 
completed in July 1965 and the doctor found that the veteran 
was not suffering from a psychosis or any other mental 
disorder of such magnitude as to require processing under 
military medical procedures.  It was noted in the history 
portion of the exam that the veteran might have a 
"sociopathic personality" but he was not diagnosed as being 
a sociopath.  Moreover, he was not diagnosed as suffering 
from paranoia or being a paranoid schizophrenic.  The 
examiner further reported that although the veteran was 
feigning homosexuality, such a feint was being done in order 
to obtain an early separation or to avoid disagreeable duty, 
including being sent to the Republic of Vietnam or aboard a 
ship.  The remaining service medical records, including the 
July 1965 report of separation exam, were negative for any 
diagnoses of a mental disorder, disability, or condition.  

Approximately 26 years later, in February 1991, the veteran 
submitted a claim for entitlement to service connection for a 
personality disorder, depression, anxiety, and stress.  In 
conjunction with his claim, the veteran's post-service 
medical records were obtained and included in the claims 
folder for review.  These records included VA treatment 
records and medical documents from the Social Security 
Administration (SSA).  The following April, after undergoing 
a VA exam, the veteran was diagnosed as suffering from 
schizophrenia.  

Following the submission of his application for benefits, the 
RO reviewed the record and found that service connection was 
not warranted.  The veteran appealed that decision to the 
Board.  Upon reviewing the claim, the Board determined that 
service connection was not warranted.  More specifically, the 
Board noted that the veteran did not begin seeking treatment 
for any psychiatric disorder until 1984 - nearly twenty years 
after his discharge from the Navy.  It was further 
ascertained that while the veteran, who was not a medical 
expert, argued that his then-current psychiatric problems 
were related to service, none of the veteran's medical 
providers ever etiologically linked the current disorder with 
his military service or any incident therein.  

The veteran was informed of this decision shortly after it 
was published.  However, the veteran did not seek 
reconsideration nor did he appeal the matter.  Thus, that 
decision became final.  38 U.S.C.A. § 7104(b) (West 1991); 38 
C.F.R. § 19.104 (1996); currently 38 U.S.C.A. § 7104(b) (West 
2002); 38 C.F.R. § 20.1100 (2007).

Since the issuance of that decision, the veteran has 
submitted written statements, VA and private medical records, 
Social Security Administration (SSA) records, correctional 
facility medical treatment records, federal court documents, 
and provided testimony before the Board.  

This evidence is new.  It was not of record prior to May 
1997.  Nevertheless, it is not material because it does not 
substantiate a previously unestablished fact.  The medical 
evidence does not establish that the veteran now actually 
suffers from a psychiatric disorder of any kind that is 
related to his military service or any incident therein.  
Hence, it is the conclusion of the Board that this evidence 
is not material because it does not relate to a previously 
unestablished fact necessary to substantiate the claim.

Accordingly, the Board concludes that the appellant has not 
submitted evidence that is new and material, and the claims 
for service connection for an acquired psychiatric disorder 
is not reopened.

II.  Waiver

The essential facts are not in dispute; this issue rests on 
the interpretation and application of the relevant law.  The 
VCAA does not affect matters on appeal when the issue is 
limited to statutory interpretation.  See Mason v. Principi, 
16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).  Thus, the Board need not consider VA's 
application of the VCAA at this time.

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The veteran has come before the Board expressing disagreement 
with having to repay an overpayment of nonservice-connected 
pension benefits funds.

Specifically, from July 29, 1998, to December 12, 2000, the 
veteran received a nonservice-connected pension.  In 
calculating the amount that the veteran was eligible for, the 
RO noted that the veteran was married with dependents.  In 
March 2001, the VA received notification from an attorney 
representing the veteran that the veteran had been 
incarcerated during the above time period.  After confirming 
the incarceration, the RO wrote the veteran a letter in 
December 2004 that it would be terminating the veteran's 
pension benefits for time he was incarcerated for a felony.  
The veteran was further told by the RO that because the 
veteran received benefits for a time period that he was not 
eligible for such benefits, an overpayment had been created.  
Since an overpayment was created, the RO further stated that 
unless the veteran was granted a waiver, he would have to 
repay the debt.  

The VA Debt Management Center in St. Paul, Minnesota, then 
sent a letter to the veteran in November 2004 informing him 
that as a result of the veteran's incarceration, he had been 
sent $19,586.00 (US dollars) more than he was entitled to 
receive.  As such, the VA intended to withhold benefits until 
the amount he was overpaid was recouped.

Upon being notified of the creation of the debt, the veteran 
asked that the debt be waived by the VA.  The veteran's file 
was reviewed and it was determined that the veteran had 
received $19,586.00 (US dollars) in benefits that he was, by 
law, not entitled thereto.  Subsequently, the Committee on 
Waivers and Compromises determined that a waiver was not 
appropriate in the veteran's case.  Such a determination was 
made in August 2005.  In denying the veteran's request, the 
Committee noted the following:

	. . . Since there is no such finding 
[of fraud, misrepresentation, or bad 
faith on the part of the veteran] in this 
case, consideration was then given as to 
whether or not collection of this 
overpayment would be against equity and 
good conscience.  In applying the 
standard of "Equity and Good 
Conscience", the debtor's degree of 
fault is considered in terms of his age, 
intelligence, and education, physical and 
mental condition.  In reaching such a 
decision, consideration is also given to 
the factors of possible unjust 
enrichment, and undue financial hardship.

The veteran's criminal activities lead to 
the creation of indebtedness and no 
extenuating circumstances have been 
presented.  It would not be equitable for 
the debtor to retain money, property, or 
services that have been obtained at the 
expense of the Government.

38 C.F.R. § 3.665 (2007) controls the compensation of 
incarcerated beneficiaries of VA benefits.  It provides that 
any person incarcerated in a Federal, State, or local penal 
institution in excess of 60 days for conviction of a felony 
will not receive compensation in excess of specified amounts.  
See 38 C.F.R. § 3.665(a) (2007).  If a veteran is rated 20 
percent disabled or more, then the veteran will receive 
compensation payable under 38 U.S.C.A. § 1114(a), or the 
equivalent of a 10 percent rating.  See 38 C.F.R. § 
3.665(d)(1) (2007).  If the veteran is rated at less than 20 
percent, then the veteran will receive one-half the rate of 
compensation payable under 38 U.S.C.A. § 1114(a).  See 38 
C.F.R. § 3.665(d)(2) (2007).  38 C.F.R. § 3.655 was amended 
in 2003.  See 68 Fed. Reg. 34,542 (June 10, 2003).  Those 
amendments concern the reduction of benefits for fugitive 
felons and therefore have no relevance in this case.

The Board observes that 38 C.F.R. § 3.665 (2007), in 
pertinent part, reads that any person incarcerated in a 
Federal, State or local penal institution in excess of 60 
days for conviction of a felony will not be paid compensation 
in excess of the amount of 1/2 of 10 percent if disability 
compensation is below 20 percent beginning on the 61st day of 
incarceration.  The regulation also stated that VA will 
notify both the veteran and dependents of their rights to 
apportionment.  In this instance, the RO notified the veteran 
of these rights.  The veteran has argued that the State of 
Indiana and the judicial system violated his civil and 
constitutional rights with respect to the felony conviction, 
and as such, he should not have to repay any monies that may 
have been paid to him.  

Withholding of compensation benefits by VA is required when 
the four criteria provided in the statute are established.  
If the veteran is incarcerated, and the incarceration is in a 
Federal, State, or local penal institution, and the 
incarceration is in excess of 60 days, and the incarceration 
is for conviction of a felony, reduction of the payment of 
veterans' benefits is required by 38 U.S.C.A. § 5313.  The 
statute requires reduction in compensation beginning on the 
61st day of incarceration for conviction of a felony, 
regardless of pending or future appeals, or the financial 
needs of the incarcerated veteran.

The regulation at 38 C.F.R. § 3.665(m) (2007) instructs VA to 
restore to a beneficiary any compensation withheld due to 
incarceration, if the conviction for which the veteran was 
incarcerated is later overturned on appeal.  There has been 
no allegation or evidence that the conviction in this case 
has been overturned.

The veteran does not dispute that his circumstances met the 
criteria set by 38 U.S.C.A. § 5313 (West 2002) for 
application of the requirement of reduction of his disability 
compensations benefits.  The veteran has not disputed that he 
was convicted of a felony and incarcerated from July [redacted], 
1998, to December [redacted], 2000, and that the conviction caused 
him to be incarcerated for more than 61 days.

The provisions of 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2008) regarding reasonable doubt are not applicable, since 
the facts are not in controversy.  The law is dispositive, 
and VA is not authorized to disregard that statute.  VA may 
not continue to pay the veteran benefits in excess of the 
rate prescribed by regulation.  The reduction in the 
veteran's compensation to ten percent rate payment, based on 
his incarceration for a felony, was proper, and the veteran's 
appeal for restoration of his nonservice-connected pension 
while incarcerated must be denied.

Next, with respect to the waiver issue now before the Board, 
the Board must determine if the veteran's debt due to 
overpayment of his veteran's benefits was properly created.  
See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  For an 
improper creation of the overpayment, there would have to be 
evidence that the veteran was legally entitled to VA 
compensation benefits despite his incarceration for a felony; 
or, if he was not legally entitled to these benefits during 
this period, then it must be shown that the VA was solely 
responsible for the erroneous payment of excess benefits.

"Presumption of regularity" supports the official acts of 
public officers, and in the absence of clear evidence to the 
contrary, courts presume that they have properly discharged 
their official duties.  Clear evidence to the contrary is 
required to rebut the presumption of regularity.  See Ashley 
v. Derwinski, 2 Vets. App. 307 (1992) (quoting United States 
v. Chemical Foundation, 272 U.S. 1, 14-15 (1926).  While the 
Ashley case dealt with regularity and procedures at the 
Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the 
Court applied the presumption of regularity to procedures at 
the RO level, such as in the instant case.

In this case, there is no dispute that the veteran's 
incarceration in a penal institution for commission of a 
felony commenced on July [redacted], 1998, and ended on December [redacted], 
2000, when he was released.  Under the terms of 38 U.S.C.A. § 
1114(a) (West 2002), September [redacted], 1998, the 61st day of 
incarceration, was the proper date for the reduction of his 
compensation benefits to the 10 percent rate.

VA audits have determined that the amount that the veteran 
was paid in disability compensation benefits for the time in 
question was $19,586.00 (US dollars).  The amount that the 
veteran was due, per month, for compensation payments at the 
reduced 10 percent rate, was $95.00 from November 1, 1998, 
$96.00 from December 1, 1998, $98.00 from December 1, 1999, 
and $101.00 from December 1, 2000.  All of these amounts are 
in US dollars.  The difference between the amount that the 
veteran was paid and the amount that he was legally due 
because of his incarceration for a felony represents the 
overpayment in question, $19,586.00 (US dollars).  There is 
no evidence that the original calculated overpayment and debt 
in that amount is incorrect.

The evidence does not show that VA was in any way responsible 
for the erroneous payment of excess benefits in violation of 
38 U.S.C.A. § 1114(a) (West 2002) while the veteran was 
incarcerated.  There is simply no indication in the record 
that VA knew or should have known that the veteran was 
incarcerated during the period in question prior to the RO's 
receipt of an inquiry from the veteran's attorney in March 
2001 - nearly three years after the veteran was first 
imprisoned.

In view of the above, the Board finds that the overpayment of 
$19,586.00 (US dollars) was properly created by application 
of 38 U.S.C.A. § 1114(a) (West 2002), effective on the 61st 
day following the dates of the veteran's incarceration for a 
felony conviction.  In cases such as this, the question of 
the propriety of the creation of overpayment is determined by 
the law and not the evidence.  The veteran's claim regarding 
the propriety of the creation of the overpayment in the 
calculated amount of $19,586.00 (US dollars) must therefore 
be denied.

As reported above, this matter was referred to the Committee 
for review of the veteran's request for waiver of recovery of 
the $19,586.00 (US dollars) overpayment in disability 
compensation created as a result of the veteran's 
incarceration for felony convictions.

A waiver of recovery of an overpayment of disability pension 
benefits may be authorized in a case in which recovery of the 
overpayment would be against equity and good conscience.  38 
C.F.R. § 1.965(a) (2007).  However, recovery of an 
overpayment of disability compensation benefits may not be 
waived where there is an indication of fraud, 
misrepresentation, or bad faith.  38 U.S.C.A. § 5302(c) (West 
2002); 38 C.F.R. § 1.965(b) (2007).  Bad faith generally is 
an unfair or deceptive dealing by one who seeks to gain at 
another's expense; there need not be an actual fraudulent 
intent, but merely an intent to seek an unfair advantage with 
knowledge of the likely consequences, and a subsequent loss 
to the Government.  38 C.F.R. § 1.965(b)(2) (2007).

The Board recognizes that the Commission on Waiver of 
Indebtedness has issued a determination as to whether fraud, 
misrepresentation, or bad faith on the part of the veteran 
caused the creation of the overpayment.  The Board agrees 
with the Commission and finds that the facts in this case do 
not reveal the presence of fraud, misrepresentation, or bad 
faith on the veteran's part in the creation of the 
overpayment in question.

Having determined there was no fraud, misrepresentation, or 
bad faith on the veteran's part, the Board may now proceed to 
the question of whether the collection of the overpayment 
would be against "equity and good conscience."  38 U.S.C.A. 
§ 5302(a) (West 2002); 38 C.F.R. § 1.963(a) (2007).  Pursuant 
to 38 C.F.R. § 1.965 (2007), the standard of equity and good 
conscience will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the government's rights.  38 
C.F.R. § 1.965(a) (2007).  The decision reached should not be 
unduly favorable or adverse to either side.  Id.  The phrase 
equity and good conscience means arriving at a fair decision 
between the obligor and the government.  Id.  In making this 
determination of whether recovery would be against equity and 
good conscience, 38 C.F.R. § 1.965(a) (2007) requires 
consideration of each of the following factors, which are not 
intended to be all inclusive:

(1) Fault of the debtor.  Where actions 
of the debtor contribute to the creation 
of the debt. 
(2) Balancing of faults.  Weighing fault 
of the debtor against VA fault. 
(3) Undue hardship.  Whether collection 
would deprive debtor or family of basic 
necessities. 
(4) Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended. 
(5) Unjust enrichment.  Failure to make 
restitution would result in unfair gain 
to the debtor. 
(6) Changing position to one's detriment.  
Reliance on VA benefits results in 
relinquishment of a valuable right or 
incurrence of a legal obligation.

38 C.F.R. § 1.965(a) (2007); see also Ridings v. Brown, 6 
Vet. App. 544, 546 (1994).

Based on the evidence of record, the Board finds recovery of 
the overpayment would not be against the principles of equity 
and good conscience.  The VA is required to balance the fault 
of the debtor against any fault of the VA in the creation of 
the overpayment.  The record shows the appellant was at fault 
in the creation of the debt, in essence, for failure to 
properly report his incarceration.  The record fails to 
indicate that any fault may be attributed to the VA in the 
creation of the overpayment in this case and the veteran does 
not allege that the VA committed any fault in the creation of 
the overpayment.  Accordingly, the Board has determined, in 
balancing of the fault of the veteran against the fault of 
the VA in this case, that any fault found in this case must 
be attributed to the veteran.

The Board also finds that waiver of recovery would constitute 
unjust enrichment by creating an unfair gain to the appellant 
because he would be allowed to retain funds to which he was 
not entitled.  The appellant was paid more than he was 
entitled under VA law because he failed to inform the VA that 
he was incarcerated.

Although the appellant has submitted statements and financial 
status reports indicating limited income, his limited income 
does not in and of itself prohibit the collection, over an 
extended period of time, of the overpayment.  More 
importantly, the financial reports do not suggest or 
insinuate that repayment would not deprive him of basic 
necessities.

The Board also finds that collection of the debt would not 
defeat the purpose of paying benefits by nullifying the 
objective for which the benefits were intended.  There is no 
indication that reliance on the overpaid benefits resulted in 
the appellant's relinquishment of a valuable right or the 
incurrence of a legal obligation.  After weighing all the 
evidence of record, the Board finds that recovery of the 
overpayment would not be against equity and good conscience.  
The appellant's fault in the creation of the debt and his 
unjust enrichment outweigh any possible financial hardship 
that may result in the repayment.

When all the evidence is assembled VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
preponderance of the evidence is against a waiver of the 
assessed overpayment.  Hence, the appellant's claim is 
denied.




ORDER

1.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for an 
acquired psychiatric disorder, and the appeal is denied.

2.  A debt was validly created by the overpayment of 
nonservice-connected pension benefits in the original amount 
of $19,586.00 (US dollars).

3.  Waiver of recovery of an overpayment of nonservice-
connected pension benefits in the calculated amount of 
$19,586.00 (US dollars) is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


